Name: COMMISSION REGULATION (EEC) No 2848/93 of 19 October 1993 derogating, for the 1993/94 marketing year, from Regulation (EEC) No 2602/90 laying down detailed rules concerning citrus fruit producers' organizations
 Type: Regulation
 Subject Matter: marketing;  plant product;  agricultural structures and production
 Date Published: nan

 20. 10. 93 Official Journal of the European Communities No L 261 / 17 COMMISSION REGULATION (EEC) No 2848/93 of 19 October 1993 derogating, for the 1993/94 marketing year, from Regulation (EEC) No 2602/90 laying down detailed rules concerning citrus fruit producers' organizations memberships to take effect from 15 December 1993 without the need to amend accordingly the rules of asso ­ ciation of those organizations ; whereas this derogation, which concerns a single marketing year, may be applied without adverse consequences even if the Council deci ­ sion is not adopted within the appropriate period ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fruit and Vegetables, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables ('), as last amended by Regulation (EEC) No 638/93 (2), and in particular Article 13b (3) thereof, Whereas a proposal for a Regulation establishing special measures to encourage the processing of certain citrus fruits including satsumas has been placed before the Council ; whereas such measures provide in particular for the allocation of aid to recognized producers' organiza ­ tions ; Whereas, under Article 5 of Commission Regulation (EEC) No 2602/90 of 7 September 1990 laying down detailed rules concerning citrus fruit producers' organiza ­ tions (3), as amended by Regulation (EEC) No 2789/92 (4), according to the rules of association of such organizations, new memberships may take effect only from the begin ­ ning of a marketing year, viz. for satsumas, on 1 October ; Whereas, in order to enable citrus fruit producers to join a producers' organization in the 1993/94 marketing year and thereby benefit from the arrangements set out out in the proposal before the Council, provision should be made in respect of the said marketing year for new HAS ADOPTED THIS REGULATION : Article 1 Notwithstanding point 1 of Article 5 of Regulation (EEC) No 2602/90, in respect of the 1993/94 marketing year, the date on which new memberships must take effect is hereby amended to 15 December 1993 . The rules of association of producers' organizations are not affected by the application of the first paragraph . Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 19 October 1993. For the Commission Rene STEICHEN Member of the Commission O OJ No L 118, 20 . 5. 1972, p. 1 . (2) OJ No L 69, 20 . 3 . 1993, p. 7. (3) OJ No L 262, 8 . 9 . 1990, p. 13 . (4) OJ No L 281 , 25. 9 . 1992, p. 47.